PER CURIAM.
This is an appeal from an order revoking probation and from two subsequent convictions for sale and possession of heroin. Defendant was sentenced to three years on each of the subsequent convictions to run consecutively with the sentence upon revocation of probation. It is contended that the sentences were illegal in that they did not specify whether they were for the sale or possession. The sentences are affirmed upon authority of the reasoning in English v. State, 301 So.2d 813 (Fla. 2d DCA 1974).
Affirmed.